Citation Nr: 1133168	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-41 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder, to include recurrent pneumonia or asbestosis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for his requested Travel Board hearing in January 2011.  However, prior to the hearing date, the Veteran requested to cancel the hearing via phone conversation and also in a written statement in January 2011.  See 38 C.F.R. § 20.704(e) (2010).  The Board notes that the Veteran also indicated during this same phone conversation that he would be submitting a letter withdrawing his appeal.  However, his January 2011 letter only referred to the hearing cancellation.  As the Veteran's intent was unclear, the Board requested clarification from his representative.  In a June 2011 written statement, the representative indicated that he had spoken with the Veteran, and he wished to continue the appeal.  

In his February 2007 claim, the Veteran sought service connection for "wheezing in my lungs" as due to asbestos exposure during service.  The RO characterized the claimed disability as recurrent pneumonia.  See, e.g., January 2008 rating decision.  However, the Veteran has described general symptoms affecting the lungs and has indicated that his providers have diagnosed asbestosis.  In addition, the medical evidence of record indicates diagnoses during the course of the appeal including but not limited to possible asbestosis and bronchitis.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, the issue on appeal has been recharacterized as stated on the first page of this decision, to encompass all currently diagnosed lung disabilities, including but not limited to recurrent pneumonia or asbestosis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts that he currently has a lung disorder, namely asbestosis, as a result of exposure to asbestos during service.  Further development is necessary for a fair adjudication.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  VA must consider all possible theories of entitlement that are raised by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

As there are no specific statutes or regulations pertaining to service connection claims involving asbestos exposure, such claims should be analyzed under the appropriate administrative guidelines.  See McGinty v. Brown, 4 Vet. App. 428 (1993).  Adjudication of claims based on asbestos exposure should include determinations as to whether: (1) service records demonstrate exposure to asbestos during service; (2) sufficient development has been completed to determine whether there was asbestos exposure either before or after service; and (3) a relationship exists between asbestos exposure and the claimed disease in light of latency and exposure factors.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9, Subsection (h) (Dec. 13, 2005); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997).

With respect to the existence of a current disability, the medical evidence of record reflects several diagnoses during the course of the appeal, including but not limited to recurrent pneumonia and possible asbestosis.  In particular, the Veteran was seen for a follow-up for continuing pneumonia in December 2007.  A March 2008 VA treatment record indicates a diagnosis of "pleural thickening, most probably secondary to asbestosis."  Chest x-rays and CT scans were conducted in March and May 2008.  However, later medical treatment records dated through August 2009 do not mention asbestosis but, rather, diagnose sinusitis, bronchitis, and shortness of breath.  See, e.g., records dated from February to May 2009.  At a February 2009 pulmonary consult, the Veteran complained of shortness of breath for the last 10 years that was getting progressively worse.  A past echocardiogram and pulmonary function tests (PFTs) were noted to be normal.  The provider diagnosed shortness of breath with exertion and opined that this condition did not appear to be related to any pulmonary disease, based on normal PFTs and normal A-a gradient on ABG.  The provider also diagnosed history of short term asbestos exposure with CT scan of chest showing some pleural based thickening.  A follow-up chest x-ray was recommended.  Although mental health records have been obtained, no medical treatment records have been obtained for the period from August 2009 forward.  

Concerning an in-service event, the Veteran contends that he was exposed to asbestos, dust, and debris when he was stationed on the U.S.S. Ticonderoga as it was being refurbished or overhauled for three months in the fall of 1968.  He states that he slept and worked in the same area they were working in.  The Veteran also asserts that he had asbestos exposure when he was temporarily assigned to a hangar area that was being refurbished while stationed in Guam in 1967 and early 1968.  See, e.g., statements dated in September 2007, January 2008, September 2009.  

The RO requested copies of any service records showing the Veteran's duties and any possible asbestos exposure.  Such records confirm that he was stationed in Guam from February 1967 to August 1968.  He was a seaman and communications yeoman during this period.  See Enlisted Performance Record, Transfers and Receipts.  However, there is no documentation of any assignment to a hangar or possible asbestos exposure during that period.  

The Veteran's personnel records further confirm that he was stationed on the U.S.S. Ticonderoga (CVA-14) at Long Beach, California, from September 1968 to March 1969.  He was a communications yeoman during that period.  See Enlisted Performance Record, Transfers and Receipts.  While the Veteran's service records contain no documentation of exposure to asbestos during service, he is competent to report such exposure, as it is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The evidence of record also includes portions of articles concerning the U.S.S. Ticonderoga.  A Wikipedia article indicates that this ship was at the Long Beach Naval Shipyard for post-deployment repairs from August 1968 to October 1968.  An article from the U.S. Navy further indicates that the ship was overhauled and converted to a CVS-14 at the Long Beach Naval Shipyard from October 1969 to May 1970.  As such, while the evidence does not support the Veteran's presence during the complete over haul of the U.S.S. Ticonderoga, it is consistent with his presence during some ship repairs after deployment for approximately 3 months.  

VA's adjudication manual provides that common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  It notes that use of materials containing asbestos has declined in the U.S. since the 1970s due to safety concerns.  Further, some major occupations involving exposure to asbestos include shipyard work, insulation work, demolition of old buildings, carpentry, and construction.  M21-1 MR, Part IV, Subpart ii, Ch. 2, Section C, Topic 9, Subsections (a) & (f).  There is no indication that the Veteran was actually involved in any of the post-deployment repairs to the U.S.S. Ticonderoga.  However, it is possible that he may have been on the ship and around the construction process, which could have led to some asbestos exposure during this period of service.

The Veteran has submitted several medical articles from the Internet concerning the symptoms and causes of asbestosis.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In addition, VA's adjudication manual indicates that the latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and the development of disease.  M21-1 MR, Part IV, Subpart ii, Ch. 2, Section C, Topic 9, Subsection (d).  Further, exposure to asbestos may be direct or indirect, and duration of exposure is not a factor to be considered.  M21-1 MR, Part IV, Subpart ii, Ch.1, Section H, Topic 29, Subsection (a).  

The Veteran states that his post-military employment did not involve asbestos exposure, as it was primarily in sales or clerical positions.  See, e.g., September 2009 statement.  The Veteran has also reported smoking a little during service and when he was very young, but that he currently uses only smokeless tobacco.  See, e.g., March 2009 treatment record.  

In addition, the Veteran was treated for respiratory symptoms (including wheezing, shortness of breath, and productive cough) several times during service.  See, e.g., records dated in March 1967, April 1967, April 1970, January 1969, July 1970.  Such records indicate diagnoses including past history of asthma and pneumonia, as well as chronic bronchitis and perennial asthma.  During his entrance examination in October 1966, the Veteran reported having childhood asthma.  He was initially found to be not qualified for service, but a letter was requested from his treating provider.  In November 1996, the military examiner recorded that this letter indicated that the Veteran had childhood asthma but was presently asymptomatic.  A defect of history of childhood asthma, "ncd," which could mean not considered disabling or not considered disqualifying, was recorded on the entrance examination.  The Veteran was found to be qualified and accepted into service.  

Less than six months later, the Veteran was hospitalized for a week from March to April 1967, for evaluation of asthma.  He reported a history of asthma symptoms since age 9, characterized by wheezing, coughing, and dyspnea lasting several hours.  He further stated that he had noted episodic dyspnea and wheezing at least once per day while on active duty, including while serving in Guam.  A chest x-ray and routine laboratory studies were all within normal limits, and pulmonary function studies were all within normal limits after two days of treatment.  The provider noted that "a diagnosis of asthma could not be ascertained at this time," and the Veteran was released and returned to full active duty.

In support of his claim, the Veteran states that he was treated for asthma as a young child, but he did not need medical intervention during his teen years.  He further states that he completed basic training, including strenuous and fire-fighting exercises, without any problems.  See, e.g., July 2008 notice of disagreement.

A veteran is considered to have been in sound condition upon examination and entry into service, except as to defects, infirmities, or disorders "noted" at that time, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the veteran's claim is treated as one for service connection.  On the other hand, if a preexisting condition is noted upon entry into service, the veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Based on the current evidence of record, as summarized above, there is an indication that the Veteran has a current lung disorder, to include recurrent pneumonia or possible asbestosis, but the nature of any such disability is unclear.  It is also unclear whether any currently diagnosed disability preexisted the Veteran's military service.  However, there are documented symptoms during service, so it is unclear if any preexisting condition was aggravated by service.  

In other words, there is an indication that a current lung disability may be associated with service, but there is insufficient competent evidence of record to adjudicate the claim.  As such, the case must be remanded for a VA examination to determine the nature and etiology of any current lung disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examiner should identify all currently diagnosed disabilities, including but not limited to recurrent pneumonia or asbestosis.  The examiner should also offer an opinion as to whether any current disability preexisted service, was aggravated by service, or was incurred as a result of service, to include as due to possible asbestos exposure.  All lay and medical evidence of record should be considered.  In addition, the Veteran has indicated that he currently receives all medical treatment at VA facilities, and the last medical treatment records in the claims file are dated in August 2009.  Any outstanding records should be associated with the claims file prior to the VA examination.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records dated from August 2009 forward, to include the results of all diagnostic tests.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts, notify the Veteran and allow him an opportunity to provide them.

2.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disability, including but not limited to recurrent pneumonia or asbestosis.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:
   
(a)  Does the Veteran currently have asbestosis?  If so, please specify any symptoms of such condition.  If there is no current asbestosis, please identify any other current lung disorders and associated symptoms.  In making these determinations, it would be helpful to the Board to include a comment on any prior medical opinions of record, to include in the March 2008 VA treatment records and CT scan.

(b)  For each currently diagnosed lung disability, please state whether such condition clearly and unmistakably existed at the time of the Veteran's entry into active service in October 1966.  If so, was there a permanent increase in the severity of any such condition beyond its natural progression as a result of service?  The documented treatment for lung symptoms during service should be considered.

(c)  If any currently diagnosed lung disability did not exist at the time of the Veteran's entry into active service, is it at least as likely as not (probability of 50 percent or more) such disability was incurred as a result of possible exposure to asbestos during active service?

(d)  If any currently diagnosed lung disorder is not related to asbestos exposure during service, is at least as likely as not (probability of 50 percent or more) that any such disorder was otherwise incurred in or aggravated by any incident, injury, or disease during service?
   
Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion as to any of these questions cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  
   
3.  After completing any further development as may be indicated upon remand, readjudicate the claim for a lung disability, to include recurrent pneumonia or asbestosis.  All lay and medical evidence of record should be considered.  Further, all raised theories of service connection must be addressed, including but not limited to aggravation of a preexisting condition, and as due to asbestos exposure.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

